IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-67,701-01


AARON JAMES HALL, Relator

v.

228TH JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 920802-A, AND 915388-A

FROM HARRIS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original jurisdiction
of this Court.  In it, he contends that he filed applications for writs of habeas corpus in the 228th Judicial
District Court of Harris County, that more than 35 days have elapsed, and that the applications have not
yet been forwarded to this Court.  Relator contends that the district court entered an order designating
issues on September 22, 2006.
	In these circumstances, additional facts are needed.  The respondent, the judge of the 228th  District
Court of Harris County, is ordered to file a response with this Court by having the District Clerk submit
the records on such habeas corpus applications or by setting out the reasons that no findings have been
made since the order designating issues was entered.  This application for leave to file a writ of mandamus
will be held in abeyance until the respondent has submitted the appropriate response.  Such response shall
be submitted within 30 days of the date of this order.

Filed: June 27, 2007
Do not publish